Name: Commission Regulation (EEC) No 3339/85 of 28 November 1985 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/ 14 Official Journal of the European Communities 29 . 11 . 85 COMMISSION REGULATION (EEC) No 3339/85 of 28 November 1985 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1935/85 (3), as last amended by Regulation (EEC) No 3195/85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1935/85 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regula ­ tion (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 (2) OJ No L 137, 27. 5 . 1985, p. 5 . 0 OJ No L 181 , 13 . 7. 1985, p. 8 . O OJ No L 301 , 15 . 11 . 1985, p . 36 . 29 . 11 . 85 Official Journal of the European Communities No L 318/ 15 ANNEX to the Commission Regulation of 28 November 1985 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 30,41 04.01 A I b) 0120 28,00 04.01 A II a) 1 0130 28,00 04.01 A II a) 2 0140 33,69 04.01 A II b) 1 0150 26,79 04.01 A II b) 2 0160 32,48 04.01 B I 0200 62,19 04.01 B II 0300 131,55 04.01 B III 0400 203,31 04.02 A I 0500 22,86 04.02 A II a) 1 0620 157,83 04.02 A II a) 2 0720 176,88 04.02 A II a) 3 0820 179,30 04.02 A II a) 4 0920 239,12 04.02 A II b) 1 1020 150,58 04.02 A II b) 2 1120 169,63 04.02 A II b) 3 1220 172,05 04.02 A II b) 4 1320 231,87 04.02 A III a) 1 1420 30,13 04.02 A III a) 2 1520 40,68 04.02 A III b) 1 1620 131,55 04.02 A III b) 2 1720 203,31 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 1,5058 (4) 04.02 B I b) 1 bb) 2320 per kg 1,6963 (4) 04.02 B I b) 1 cc) 2420 per kg 2,31 87 (4) 04.02 B I b) 2 aa) 2520 per kg 1 ,5058 0 04.02 B I b) 2 bb) 2620 per kg 1,6963 0 04.02 B I b) 2 cc) 2720 per kg 2,3187 0 04.02 B II a) 2820 52,91 04.02 B II b) 1 2910 per kg 1,31 55 0 04.02 B II b) 2 3010 per kg 2,0331 0 04.03 A 3110 239,19 04.03 B 3210 291,81 04.04 A 3300 1 92,93 (*) 04.04 B 3900 274,15 0 04.04 C 4000 1 63,23 (8) 04.04 D I a) 4410 168,97 (9) 04.04 D I b) 4510 178,19 0 04.04 D II 4610 274,91 04.04 E I a) 4710 274,15 04.04 E I b) 1 4800 . 210,67 (l0) No L 318/16 Official Journal of the European Communities 29 . 11 . 85 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 181,15 (") 04.04 E I c) 1 5210 135,86 04.04 E I c) 2 5250 277,87 04.04 E II a) 5310 274,15 04.04 E II b) 5410 277,87 17.02 A II 5500 41,79 (12) 21.07 F I 5600 41,79 23.07 B I a) 3 5700 115,36 23.07 B I a) 4 5800 149,99 23.07 B I b) 3 5900 139,62 23.07 B I c) 3 6000 113,08 23.07 B II 6100 149,99 29 . 11 . 85 Official Journal of the European Communities No L 318/ 17 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities. (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 23,07 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 23,07 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Swit ­ zerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzer ­ land. 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. (,0) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 1 00 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway, '  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (12) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and subheadings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.